United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0435
Issued: July 10, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 27, 2017 appellant filed a timely appeal from December 12, 2017 merit
decisions of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.

1
The record contains an October 4, 2017 decision denying appellant’s request for wage-loss compensation from
July 8 through August 4, 2017. She requested a review of the written record on this decision by an OWCP hearing
representative on October 19, 2017. As this case is in an interlocutory posture, the issue of disability from July 8
through August 4, 2017 is not currently before the Board. See 20 C.F.R. § 501.2(c)(2); S.H., Docket No. 14-0421, n.4
(issued August 27, 2014).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish that she was totally
disabled from September 16 through 30, 2017 causally related to her November 28, 2016
employment injury.
FACTUAL HISTORY
On November 28, 2016 appellant, then a 40-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that date she injured her right leg and back while in the
performance of duty. OWCP accepted the claim, assigned File No. xxxxxx433, for a right knee
contusion and a strain of the muscle, fascia, and tendon of the lower back. Appellant stopped work
on November 28, 2016.
On January 19, 2017 Dr. Charles Kaelin, a Board-certified orthopedic surgeon, released
appellant to resume her regular work duties. OWCP paid her intermittent wage-loss compensation
from January 13 to April 28, 2017 for time lost from work.
Appellant filed a traumatic injury claim (Form CA-1) alleging that on March 8, 2017 she
injured her left back and shoulder in the performance of duty. OWCP assigned File No. xxxxxx426
and accepted the claim for a left shoulder contusion and sprain of the ligaments of the thoracic
spine.3
On May 22, 2017 appellant filed claims for compensation (Form CA-7) for total disability
beginning April 29, 2017. OWCP paid her wage-loss compensation for total disability on the
supplemental rolls from April 29 to July 7, 2017.
In a July 18, 2017 report, Dr. Mitul K. Patel, a Board-certified orthopedic surgeon, noted
that OWCP had denied his request for authorization of a discectomy at L5-S1. He related that
appellant had two workers’ compensation claims for injuries on November 28, 2016 and
March 8, 2017. Dr. Patel found that a magnetic resonance imaging (MRI) scan study after the
November 28, 2016 employment injury was “fairly normal,” but that the MRI scan study after the
March 8, 2017 employment injury showed a new left L5-S1 disc herniation.4 He attributed
appellant’s need for continued treatment and the lumbar discectomy to the March 8, 2017 work
injury. Dr. Patel related that she had no disability due to the November 28, 2016 employment
injury, but was off work as a result of left leg radiculopathy due to her March 8, 2017 work injury.5
3
By decision dated November 15, 2017, issued under File No. xxxxxx426, OWCP denied appellant’s request for
wage-loss compensation beginning July 8, 2017.
4

An MRI scan study obtained July 3, 2017 revealed a left disc extrusion at L5-S1 that had increased in size
compared with a December 6, 2016 study, moderate-to-severe left lateral recess stenosis, displacement of the
descending S1 nerve root, and moderate bilateral foraminal stenosis with abutment of the L5 existing nerve root, and
mild bilateral foraminal stenosis at L4-5.
5

In a July 18, 2017 work restriction evaluation (OWCP-5c), Dr. Patel found that appellant could resume work
considering only the November 28, 2016 employment injury, but was disabled from work as a result of her March 8,
2017 employment injury.

2

On October 17, 2017 appellant filed CA-7 forms requesting wage-loss compensation from
September 16 to 29, 2017 and on September 30, 2017.
In an October 19, 2017 report, Dr. Kaelin discussed appellant’s complaints of continued
severe pain in her low back. He diagnosed lumbar and other intervertebral disc displacement.
Dr. Kaelin noted that Dr. Patel had recommended surgery and that there was a question of
causation. He advised that appellant’s condition, “clearly appears to be related to [appellant’s]
work from our opinion.” Dr. Kaelin found that she could return to regular employment.
OWCP, on November 7, 2017, requested that appellant submit evidence supporting
disability from employment on September 30, 2017.6 It noted that she was claiming time lost from
work to attend a medical appointment, but had not submitted medical evidence supporting that she
received treatment on that date. OWCP further advised that it generally allowed no more than four
hours for medical care.
By decision dated December 12, 2017, OWCP denied appellant’s claim for compensation
for disability from September 16 through 29, 2017. In another decision dated December 12, 2017,
it denied her request for wage-loss compensation on September 30, 2017. OWCP found that
appellant had not submitted medical evidence supporting that she was disabled from employment
due to her November 28, 2016 work injury.7
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.8 For each period of disability
claimed, the employee has the burden of proof to establish that she was disabled for work as a
result of the accepted employment injury.9 Whether a particular injury causes an employee to
become disabled for work, and the duration of that disability, are medical issues that must be
proved by a preponderance of probative and reliable medical opinion evidence.10
Under FECA the term disability means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.11 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.12 An employee who has a physical impairment causally related to her federal employment,
6
Dr. Patel, on October 30, 2017, noted that appellant had resumed her usual employment. He diagnosed lumbar
disc displacement and noted that her pain had improved.
7

OWCP administratively combined File No. xxxxxx433 and File No. xxxxxx426, with File No. xxxxxx433 serving
as the Master File.
8

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986).

9

See Amelia S. Jefferson, id.

10

See Edward H. Horton, 41 ECAB 301 (1989).

11

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); 20 C.F.R. § 10.5(f).

12

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

3

but who nonetheless has the capacity to earn the wages that she was receiving at the time of injury,
has no disability and is not entitled to compensation for loss of wage-earning capacity.13 When,
however, the medical evidence establishes that the residuals or sequelae of an employment injury
are such that, from a medical standpoint, they prevent the employee from continuing in his or her
employment, she is entitled to compensation for any loss of wages.
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify her disability and
entitlement to compensation.14
ANALYSIS
The Board finds that appellant has failed to meet her burden of proof to establish total
disability for the period September 16 through 30, 2017, causally related to her November 28,
2016 employment injury.
OWCP accepted that appellant sustained a right knee contusion and a low back strain on
November 28, 2016, assigned File No. xxxxxx433. It further accepted that on March 8, 2017 she
sustained a left shoulder contusion and sprain of the ligaments of the thoracic spine under File
No. xxxxxx426.
Appellant received wage-loss compensation from OWCP on the supplemental rolls under
File No. xxxxxx433 from April 29 to July 7, 2017. On July 18, 2017 Dr. Patel advised that she
had no further disability due to her November 28, 2016 work injury, but required lumbar surgery
as a result of the March 8, 2017 employment injury.
Appellant requested wage-loss compensation for disability due to her November 28, 2016
employment injury from September 16 to 29, 2017 and on September 30, 2017. She did not,
however, submit medical evidence supporting that she was unable to work during this closed ended
period due to either disability from work or the need for medical treatment resulting from her
November 28, 2016 employment injury. On October 19, 2017 Dr. Kaelin diagnosed lumbar and
other intervertebral disc displacement and noted that her condition was work related. He found
that appellant could perform her usual work duties. Dr. Kaelin failed to address disability from
employment during the relevant period of September 16 to 29, 2017. As noted, the Board will not
require OWCP to pay compensation for disability in the absence of any medical evidence directly
addressing the specific dates of disability for which compensation is claimed. To do so would
essentially allow employees to self-certify their disability and entitlement to compensation.15
The issue of whether a claimant’s disability from work is related to an accepted condition
must be established by a physician who, on the basis of a complete and accurate factual and
medical history, concludes that the disability is causally related to the employment injury and
13

Merle J. Marceau, 53 ECAB 197 (2001).

14

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

15

See Fereidoon Kharabi, id.

4

supports that conclusion with sound medical reasoning.16 Appellant failed to submit such evidence
and thus has not met her burden of proof.17
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant met her burden of proof to establish total disability from
September 16 through 30, 2017 causally related to her November 28, 2016 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the December 12, 2017 decisions of the Office of
Workers’ Compensation Programs are affirmed.
Issued: July 10, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

16

See G.B., Docket No. 16-1033 (issued December 5, 2016).

17

See K.A., Docket No. 17-1718 (issued February 12, 2018).

5

